     Case 1:19-cv-00736-PLM-PJG ECF No. 1 filed 09/06/19 PageID.1 Page 1 of 7




                             UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF MICHIGAN

                                     SOUTHERN DIVISION




ERIC WENDLANDT,                                                            1 :19-cv-736
                                                                           Paul L. Maloney
     Plaintiff                                                             United States District Judge



V.                                                     Case No. - - - - - - -

                                                          Honorable - - - - - -

                                                          DEMAND FOR JURY TRIAL



Chase Bank, JP Morgan & affiliates

207 Park A venue
New York, New York

10017,

     Defendant(s)



                        COMPLAINT & DEMAND FOR JURY TRIAL


                                           Jurisdiction


          1. The above-referenced Court has jurisdiction under the Federal Debt Collection
             Practices Act (herein referred to as 'FDCPA' pertaining to all relevant components
             of 15 U.S.C. 1692), the Telephone Consumer Protection Act (herein referred to as
             the ' TCPA' and all of its relevant sections), 47 U.S.C. 227 and 28 U.S.C. 1331, 1337
             and all relevant prongs of the TCPA).

                                                 1
Case 1:19-cv-00736-PLM-PJG ECF No. 1 filed 09/06/19 PageID.2 Page 2 of 7




   2. This Honorable Court, in its discretion, may opt to exercise jurisdiction over state-
      law related claims arising out of the same set of facts that give rise to the federal-law
      claims.

                                            Parties

   3. The Plaintiff in this suit is Mr. Eric Wendlandt, (herein referred to as ' Wendlandt').
      Wendlandt resides in Kent County, Michigan.


   4. Defendant(s) are:

         a  Chase Bank (herein referred to as ' Chase') and any & all entities including but
            not limited to Chase Manhattan Bank, JP Morgan Chase, Chase Manhattan
            Mortgage, et. al.
         b. Chase is a foreign entity doing business in Michigan.
                                         Venue



   5. Defendant Chase's violations of federal and state law occurred in Kent County,
      Michigan.

   6. Plaintiff Wendlandt resides in Kent County, Michigan.

   7. Venue is proper in Kent County, Michigan.


                                 Facts & Allegations



   8. In or around January 2018, Wendlandt started receiving telephonic communications
      from an automatic dialing system demanding payment from Chase bank for an
      alleged debt Chase bank was attempting to collect from Wendlandt (herein referred
      to as 'alleged debt').

   9. Without consent, the unwanted, auto dialed, non-compliant communications from
      Chase to Wendlandt occurred via multiple phone numbers that differed with each
      communique.

   10. Wendlandt, from January 2018 to the present date has no debt obligations nor any
       debt(s) to Chase bank or any of its affiliates.


                                            2
Case 1:19-cv-00736-PLM-PJG ECF No. 1 filed 09/06/19 PageID.3 Page 3 of 7



   11. In response to the debt collection attempts in 2018, Wendlandt called and wrote
       Chase Bank multiple times notifying Chase that Wendlandt has no debt due to
       Chase.

   12. In January & April of 2019, Wendlandt again wrote Chase Bank asking to cease and
       desist collection attempts.

   13. Wendlandt asked Chase to validate the debt to which there was no response from
       Chase. On both validation requests, Chase Bank failed to provide the amount of the
       alleged debt, name of true creditor, nor allow a 30-day period in which to respond.
       Chase failed to respond to any validation of debt requests from 2018 to the present
       date.

   14. Presently, Wendlandt received 152 collection communications from Chase Bank
       attempting to collect the alleged debt via random VoIP telephone numbers.

   15. Wendlandt never consented to Chase's unauthorized collection demands.

   16. Wendlandt incurred charges as a result of Chase's 152 unauthorized collection
       efforts.

   17. If it has standard operating procedures, Chase Bank failed to adhere to any of its own
       standard operating procedures and practices pursuant to the collection of legitimate
       debt(s) owed.

   18. Despite Wendlandt' s demands to cease and desist collecting and his requests to
       validate the alleged debt, Chase continued collection efforts.

   19. Wendlandt attempted to settle his matter through email and letters. Chase Bank' s
       representatives did not respond whatsoever to settlement talks.

              COUNT I- TCPA, 47 U.S.C. 227 and 47 C.F.R. 16, 1200 et seq.

   20. Plaintiff Wendlandt incorporates all the preceding facts & allegations by reference.

   21 . A primary function of Chase Bank is to collect consumer debts using various
        communication methods such as the US mails, telephone calls, texts, electronic mail,
        etc.

   22. At all times, Chase Bank used electronic, automated telephonic systems to attempt to
       collect the alleged debt. These systems are clearly defined under the TCP A,
       specifically 47 U.S.C. 227 (a)(l) and 47 C.F.R. 64.1200(f)(l).


                                           3
Case 1:19-cv-00736-PLM-PJG ECF No. 1 filed 09/06/19 PageID.4 Page 4 of 7



   23. At all times, Chase Bank made collection calls and texts directly to Wendlandt's
       wireless phone. Chase Bank' s 152 communications were sent at all hours, days,
       nights and weekends as is evidenced on Wendlandt' s wireless billing(s).

   24. Wendlandt incurred charges as a result of Chase' s 152 unauthorized collection
       requests.

   25. Wendlandt never gave consent to Chase Bank, its affiliates nor any other creditor to
       contact him on his wireless telephone.


   26. Not only were these violations willful, they continued for years despite Wendlandt' s
       written and telephone communiques to Chase Bank asking Chase to cease and desist
       collecting. Chase blatantly continued to violate after being notified by Wendlandt.
       Chase' s non-compliance indicates a pattern of abusive collection practices.

   27. Wendlandt suffered damages as a result of Chase Bank' s violations of the TCPA.




                        COUNT II- FDCPA, 15 U.S.C. 1692 et. seq.

   28. Plaintiff Wendlandt incorporates all the preceding facts & allegations by reference.

   29. At all times, Chase Bank was and is engaged in the collection of consumer debts.

   30. Wendlandt is defined as a ' consumer' according to the FDCPA.

   31. Chase Bank is a ' debt collector' as defined in the Fair Debt Collection Practices Act
       (' FDCPA' ), 15 U.S.C. 1692a (6).

   32. At all times, Chase Bank attempted to collect on the alleged (consumer) debt from
       Wendlandt.

   33. Wendlandt incurred charges as a result of Chase' s 152 unauthorized collection
       requests.

   34. Wendlandt never gave consent to Chase Bank, its affiliates nor any other creditor to
       contact him on his wireless telephone.


                                           4
Case 1:19-cv-00736-PLM-PJG ECF No. 1 filed 09/06/19 PageID.5 Page 5 of 7



   35. In so doing, Chase Bank violated multiple prongs of the FDCPA including but not
       limited to 15 U.S .C. 1692c; 1692d; 1692e; and 1692g.

   36. Not only were these violations willful, they continued for years despite Wendlandt' s
       written and telephone communiques to Chase Bank asking Chase to cease and desist
       via telephonic collecting. Chase blatantly continued to violate the TCP A despite
       being notified by Wendlandt. Chase' s non-compliance demonstrates a pattern of
       abusive collection practices.

   37. Wendlandt suffered damages as a result of Chase Bank' s willful, continuous and
       abusive violations of the FDCPA.

        COUNT III- MICIDGAN COLLECTION PRACTICES ACT {'MCPA')

   38. Plaintiff Wendlandt incorporates all the preceding facts & allegations by reference.

   39. Chase Bank, its affiliates and related entities are considered "regulated persons" as
       defined by the Michigan Collection Practices Act (herein referred to as the
       ' MCPA'), M.C.L. 445.251(g).

   40. Chase Bank violated the MCPA by attempting to collect the alleged debt. See
       M.C.L. 445.252.

   41. Wendlandt never gave consent to Chase Bank, its affiliates nor any other creditor to
       contact him on his wireless telephone.

   42. Wendlandt incurred charges as a result of Chase' s 152 unauthorized collection
       requests.

   43 . Said violations were willful, continuous and demonstrate a pattern of abusive
        collection practices.

   44. Wendlandt suffered damages as a result of Chase Bank' s violations of the MCPA.


              COUNT IV- MICIDGAN OCCUPATIONAL CODE {'MOC')

   45 . Plaintiff Wendlandt incorporates all the preceding facts & allegations by reference.

   46. Chase Bank is a collection firm as defined by the MOC, M.C.L. 339.901(f)..

   47. Plaintiff Wendlandt is a debtor as defined by the MOC, M.C.L. 339.901(f).


                                           s
Case 1:19-cv-00736-PLM-PJG ECF No. 1 filed 09/06/19 PageID.6 Page 6 of 7



    48. Chase Bank' s illegal actions in attempting to collect the alleged debt violated the
        MOC, specifically M.C.L. 339.915 and 339.918.

    49. Wendlandt never gave consent to Chase Bank, its affiliates nor any other creditor to
        contact him on his wireless telephone.

    50. Wendlandt incurred charges as a result of Chase's 152 unauthorized collection
        requests.

    51. These violations were continuous, willful and demonstrate a pattern of abusive
        collection practices.

    52. Wendlandt suffered damages as a result of Chase Bank' s willful violations of the
        MOC.



                          Demand for Jury Trial



    53. Plaintiff Wendlandt respectfully requests a trial by jury.

                          Request for Judgement for Relief

    54. Plaintiff Wendlandt respectfully requests this Honorable Court award:

              a. Actual damages including emotional distress, anxiety, mental trauma,
                 frustration and depression

              b. Statutory damages

              c. Treble damages, where applicable, for a pattern of abusive practices

              d. Costs, fees, legal/paralegal fees and attorney consultation fees




                                                          6699 A vonlea Court SE
                                                          Grand Rapids, MI 49546-6616

Dated: 06 September 2019

                                             6
   Case 1:19-cv-00736-PLM-PJG ECF No. 1 filed 09/06/19 PageID.7 Page 7 of 7




                                    PROOF OF SERVICE




I, Eric Paul Wendlandt served Chase Bank, JP Morgan, et. al. said Complaint dated 06
September 2019 via First Class US mail on 06 September 2019 to Chase's corporate
headquarters located at:



Chase Bank, JP Morgan, et. al.



270 Park Avenue

New York, New York

10017




Eric Paul Wendlandt

6699 Avonlea Court SE
Grand Rapids, MI 49546-6616
ericwendandt5@gmail.com



Dated: 06 September 2019
